

Exhibit 10.2 (b)
 
This document constitutes part of a prospectus covering securities that
 
have been registered under the Securities Act of 1933.
 
RURAL CELLULAR CORPORATION
 
RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO 2006 OMNIBUS INCENTIVE PLAN


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made effective as of
May 26, 2006, by and between Rural Cellular Corporation, a Minnesota corporation
(the “Company”), and (Director’s Name) (“Nonemployee Director”).
 
Recitals
 
A. The Company desires to provide the Nonemployee Director an opportunity to
acquire shares of its Class A common stock, par value $.01 per share (the
“Shares”), to carry out the purposes of its 2006 Omnibus Incentive Plan (the
“Plan”), a copy of which has been made available to Nonemployee Director and the
terms of which are incorporated by reference herein and shall be considered a
part of this Agreement.
 
B. The Plan provides that each award is to be evidenced by an agreement, setting
forth the terms and conditions of such award.
 
ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Nonemployee Director hereby
agree as follows:
 
1.  Restricted Stock Award. Subject to the terms and provisions of this
Agreement and the Plan, the Company hereby grants to the Nonemployee Director as
of the date hereof an award of restricted stock units (“RSUs”) payable upon
vesting in (Number of Shares) Shares (the “Award Shares”). For purposes of
Section 16 under the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder, the grant date for the RSUs shall be the effective
date hereof; provided, however, all of Nonemployee Director’s right, title, and
interest in and to the RSUs and the Award Shares shall be subject to Section 2
below.
 
2.  Vesting of RSUs and Award Shares.
 
(a)  Subject to Sections 2(b), (c), and (d), below, all of Nonemployee
Director’s right, title, and interest in and to the Award Shares shall be
contingent upon and subject to his continuously serving on the Board of
Directors of the Company from the date hereof until the date of the 2007 Annual
Meeting of the Shareholders (the “Vesting Period”). At the end of the Vesting
Period, and provided that the Nonemployee Director has continuously served on
the Board of Directors of the Company for the entire Vesting Period. Nonemployee
Director shall be deemed to be fully vested in all of the RSUs and Award Shares.
 
(b)  In the event the Nonemployee Director ceases to serve on the Board of
Directors of the Company prior to the end of the Vesting Period, Nonemployee
Director shall forfeit all right, title, and interest in and to the RSUs and
Award Shares.
 
(c)  In the event that the Nonemployee Director ceases to serve on the Board of
Directors prior to the end of the Vesting Period because the Nonemployee
Director has died or become permanently disabled within the meaning of Section
105(b) (4) of the Internal Revenue Code of 1986, Nonemployee Director shall
thereupon become immediately vested in all of the RSUs and Award Shares. The
Award Shares will be delivered to the Nonemployee Director, or in the event of
the Nonemployee Director’s death, his estate or a person who has acquired the
right to the Award Shares by will or by the laws of descent and distribution, as
soon as reasonably practicable following such event.
 
(d)  In the event of a “Change in Control” of the Company as defined in the
Plan, Nonemployee Director shall thereupon become immediately vested without
restriction in all of the RSUs and Award Shares.
 


3.  Issuance and Delivery of Certificates for Award Shares. If the RSUs vest
pursuant to Section 2 above, the Award Shares will be issued and delivered to
the Nonemployee Director six (6) months after the Nonemployee Director
terminates his service on the Board of Directors. In the event of the
Nonemployee Director’s death after the Vesting Period and before delivery of the
Award Shares, the Award Shares will be delivered to the Nonemployee Director’s
estate or a person who has acquired the right to the Award Shares by will or by
the laws of decent and distribution, as soon as reasonably practicable.
 


4.  Rights and Restrictions as a Shareholder. Until the vesting of the RSUs and
issuance of the Award Shares under Sections 2 and 3 above, Nonemployee Director
shall have no voting rights, dividend rights, or other rights as a shareholder
with respect to the Award Shares. Prior to delivery of the Award Shares,
Nonemployee Director shall not (i) sell, offer to sell, transfer, pledge, or
hypothecate any record or beneficial interest in the Award Shares or (ii) grant
any irrevocable proxies or irrevocable voting rights with respect to the Award
Shares. Upon issuance and delivery of the Award Shares pursuant to Section 3
above, Nonemployee Director (or the person or persons then entitled to the Award
Shares or any portion thereof pursuant to Section 2(c) above) shall have full
rights as a shareholder with respect to the Award Shares, including the right to
transfer ownership of the Award Shares, subject to the restrictions described in
Sections 7 and 8 hereof.
 
5.  Stock Dividends, Stock Splits, and Other Adjustments. During the time that
the RSUs are subject to the vesting restrictions set forth in Section 2 above,
in the event of any merger, reorganization, consolidation, capitalization, stock
dividend, stock split, or other change in corporate structure affecting the
Shares, such substitution or adjustment shall be made in the number of Shares
subject to this Award (“Adjusted Shares”) as may be determined to be appropriate
by the board of directors, in its sole discretion. As used herein, the term
“Award Shares” includes any related Adjusted Shares.
 
6.  Withholding Taxes. Nonemployee Director shall pay on a timely basis all
withholding and payroll taxes and/or excise taxes required by law with respect
to the Award Shares (collectively, “Withholding Taxes”). The delivery of any
Award Shares (or portion thereof) to Nonemployee Director under this Agreement
shall be subject to and conditioned upon Nonemployee Director’s payment of all
applicable Withholding Taxes.
 
7.  Investment Representations. Unless a registration statement under the
Securities Act of 1933, as amended (and applicable state securities laws), is in
effect with respect to the Award Shares on the date of issuance of the Award
Shares, Nonemployee Director agrees with, and represents to, the Company that
Nonemployee Director is acquiring the Award Shares for the purpose of investment
and not with a view to transfer, sell, or otherwise dispose of the Award Shares.
The Company may require an opinion of counsel satisfactory to it prior to the
transfer of any Award Shares to assure at all times that it will be in
compliance with applicable federal and state securities laws.
 
8.  Legend on Shares Held by Affiliates. If Nonemployee Director is deemed an
affiliate of the Company on the date of issuance of the Award Shares, the
Company may place a stop transfer order on its stock records with respect to the
Award Shares, and the certificate(s) for the Award Shares may contain
substantially the following legend:
 
“The securities evidenced by this certificate were issued to an affiliate of the
issuer, and the resale of such securities is subject to the restrictions of Rule
144 under the Securities Act of 1933, as amended, pertaining to shares held by
affiliates.”
 
9.  Expenses. Nothing contained in this Agreement shall be construed to impose
any liability on the Company in favor of the Nonemployee Director for any cost,
loss, or expense the Nonemployee Director may incur in connection with, or
arising out of any transaction under, this Agreement.
 
10.  No Guarantee of Future Awards. Nothing in this Agreement shall be construed
as giving or denying the Nonemployee Director any rights to receive future
awards under the Plan or any other plan of the Company.
 
11.  Nontransferability. Except as otherwise permitted by the Committee or the
Board, the rights of the Nonemployee Director under this Agreement shall not be
assigned, transferred, pledged, or otherwise hypothecated by the Nonemployee
Director other than by will or the laws of descent and distribution.
 
12.  Fractional Shares. No fraction of a share shall be deliverable pursuant to
this Agreement, but in the event any adjustment hereunder of the number of the
Award Shares shall cause such number to include a fraction of a share, such
fraction shall be adjusted to the nearest smaller whole number of shares.
 
13.  Complete Agreement, Amendment. This Agreement and the Plan, which by this
reference is hereby incorporated herein in its entirety, contain the entire
agreement between the Company and Nonemployee Director with respect to the
transactions contemplated hereby. Any modification of the terms of this
Agreement must be in writing and signed by each of the parties. In the event
that the terms of the Plan and the Agreement are inconsistent, the terms of the
Plan shall control.
 
14.  Governing Law. Any issue related to the formation, execution, performance,
and interpretation of this Agreement shall be governed by the laws of the State
of Minnesota.
 
15.  Headings. The section and subsection headings used in this Agreement are
for convenient reference and are not a part of this Agreement.
 
RURAL CELLULAR CORPORATION


Accepted: __________________________
 Director’s Name
 
Dated: ____________________________
By: __________________________________
 
 
Title: President_________________________